81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. SLOAN, Plaintiff--Appellant,v.Edward W. MURRAY;  Virginia Department of Corrections;Commonwealth of Virginia;  R.F. Wilson;  SaraThomas;  Lou Ann White, Defendants--Appellees.
No. 94-7083.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  March 29, 1996

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, District Judge.  (CA-93-314-R)
Michael W. Sloan, Appellant Pro Se.
Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Sloan v. Murray, No. CA-93-314-R (W.D.Va. Nov. 30, 1993 & Aug. 31, 1994).   We further deny Appellant's "Motion for Judgment."   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED